Citation Nr: 1201967	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-21 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to January 1969.  

The matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO.  



FINDINGS OF FACT

1.  The service-connected disabilities include posttraumatic stress disorder (PTSD), rated at 50 percent; traumatic amputation of the long, ring, and little fingers of the left hand, rated at 30 percent; Type II diabetes mellitus with bilateral cataracts, rated at 20 percent; diabetic neuropathy of the right lower extremity associated with Type II diabetes mellitus, rated at 20 percent; and diabetic neuropathy of the left lower extremity associated with Type II diabetes mellitus, rated at 20 percent.  The Veteran has been assigned a total rating based on individual unemployability by reason of service-connected disability.  

2.  The service-connected disabilities are shown as likely as not to require care and assistance on a regular basis in order to protect the Veteran from the hazards and dangers of his daily life.  



CONCLUSION OF LAW

The criteria for the award of SMC benefits based on the need for regular aid and attendance are met.  38 U.S.C.A. §§ 1114, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.350, 3.352 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal with regard to the SMC issue.  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  


Legal Criteria 

SMC is payable to a veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2011).  

Factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2011).  

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  

It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a) (2007); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224.  

"Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a) (2011).  

To establish entitlement to SMC based on housebound status under 38 U.S.C.A. § 1114(s), the evidence must show that a veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i) (2011).  

To establish entitlement to SMC based on anatomical loss or loss of use of one hand, the evidence must show no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2) (2011).  


Analysis 

The Board finds that SMC based on the need for regular aid and attendance is warranted in this case.  

As noted, service connection is currently in effect for PTSD, rated at 50 percent, effective on January 13, 1987; the residuals of traumatic amputation of the long, ring, and little fingers of the left hand, rated at 30 percent, effective on January 11, 1969; Type II diabetes mellitus with bilateral cataracts, rated at 20 percent, effective on May 8, 2001; diabetic neuropathy of the right lower extremity associated with Type II diabetes mellitus, rated at 20 percent, effective on June 12, 2009; and diabetic neuropathy of the left lower extremity associated with Type II diabetes mellitus, rated at 20 percent, effective on June 12, 2009.  

Moreover, a total rating based on individual unemployability by reason of service-connected disability was assigned, effective on December 8, 1986, and he is in receipt of SMC benefits based on the loss of use of a creative organ.  

Notably, the service-connected disabilities are not shown be manifested by the anatomical loss or loss of use of a foot or hand or by blindness in both eyes.  He is shown to experience significant functional impairment involving three extremities due to service-connected disability.    

In this regard, an October 2007 VA treatment record indicated that the Veteran had a history of surgery with loss of the middle, ring and little finger due to injury sustained to the left hand due to an explosion in service; he is shown to have limited use of the index finger and good motion of the thumb.  Additionally, a November 2007 VA eye examination showed a diagnosis of no diabetic retinopathy, age related cataracts, not visually disabling.  

Consequently, the Veteran can establish entitlement to SMC under 38 U.S.C.A. § 1114 (l) by showing his service-connected disabilities cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance as addressed by 38 C.F.R. § 3.352(a).  

The Veteran and his spouse have presented lay statements indicating that his wife assisted him in dressing, bathing and feeding.  

The Veteran asserts that he had trouble walking any distance, getting in and out of vehicles, and getting his scooter in and out of the car.  His spouse reported that he had to be driven everywhere and required oxygen most of the time and assistance in rising from bed.  They also reported that a special handicap bathroom had been installed at home for the Veteran's use, as well as a ramp to accommodate his scooter.  

In this regard, the VA and private treatment records and reports dating from 2006 showed that the Veteran was prevented from performing a number of the activities of daily living due to his service-connected disabilities.  

Specifically, a private treatment record, dated in October 2006, reported that the Veteran's wife helped to clothe and bathe him secondary to functional loss in the left hand.  The practitioner added that he fell a lot and was now using a scooter quite often, as well as walking with a cane.  

In August 2007, the same medical practitioner prescribed a lift chair for the Veteran and recommended using the scooter instead of a walker due to the risk of falling.  The practitioner also noted that it was recommended that the Veteran not drive secondary to his "drop attacks" that caused him to fall.  

Significantly, a November 2006 medical statement for consideration of special monthly compensation benefits reported diagnoses of paralysis of both posterior tibial nerves, diabetes mellitus, peripheral vascular disease, hypertension, hyperlipidemia, prolonged PTSD, chronic prostatitis and osteoarthritis.  

The examiner noted the Veteran was not confined to bed and was able to use the toilet facilities; however, he was unable to walk unaided and required a walker or wheel chair, needed assistance with bathing his trunk and lower extremities, could not prepare food or feed himself because he was unable to use a knife appropriately, and was unable to travel by private vehicle for any distance because he stopped frequently due to poor circulation.  

The examiner noted that the Veteran required the use of a walker or assistance and could not leave home by walking.  Further, the Veteran required "in the home" care due to using oxygen 24 hours a day, 7 days a week.  The examiner opined that the Veteran would require care in a nursing home if it were not for the help of family members.  None of the Veteran's medical conditions were listed as temporary.    

The examiner opined that the service-connected traumatic amputation, service- tibial nerve paralysis, and PTSD precluded normal activity and increased the Veteran's vulnerabilities to function without assistance or to problem-solve when required to travel.  

A September 2007 VA examination report showed that the service-connected diabetes mellitus had significant effects on usual daily activities, to include preventative effects on exercise and sports; severe effects on chores, shopping, bathing and dressing; moderate effects on recreation, traveling, toileting and driving; and mild effects on grooming and feeding.  

The examiner noted that the Veteran's wife assisted him with lower body showering and dressing and that he had to sit in order to dress.  

An October 2007 VA examination indicated that the service-connected PTSD caused moderate social and occupational impairment, and the examiner characterized the Veteran's psychiatric impairments, overall, as significant.  

Recently, an October 2009 VA peripheral nerves examination report showed findings of muscle atrophy, antalgic gait, easy loss of balance and a positive cerebellar sign.  The examiner noted that the diagnosed peripheral neuropathy caused nerve dysfunction in the form of paralysis, neuritis and neuralgia.  

The examiner listed the effects of the peripheral neuropathy on usual daily activities as preventing sports; severely impacting exercise; moderately impacting chores, shopping and recreation; mildly impacting traveling and dressing; and having no impact on feeding, bathing and grooming.    

The examiner observed that the Veteran had weakness in his lower extremities, bilaterally; strength reduced to 4/5 in his feet and lower legs, bilaterally; severe difficulty with dorsiflexion of both feet with estimated strength of 2/5, had the ability to walk with a cane for 500 feet, and significant balance difficulty that also contributed to his inability to ambulate satisfactorily.  

Based on a careful review of the entire record, the Board finds that the service-connected disabilities combine to produce a serious reduction in the Veteran's ability to use of the left hand in accomplishing the daily activities and a significant functional loss involving the lower extremities that impairs his ability to ambulate without assistance.  

Moreover, there is medical evidence indicating that the service-connected PTSD increases the Veteran's vulnerabilities to function without assistance or to problem-solve when required to travel.  

To the extent that the Veteran currently is shown to require help in accomplishing many of the routine activities of daily living, the service-connected disabilities are found as likely as not to prevent him from protecting himself from the hazards or dangers incident to his daily environment without assistance.  

Thus, in resolving all reasonable doubt in the Veteran's favor, an increased rate of SMC based on the need for aid and attendance is warranted.  




ORDER

An increased rate of SMC based on the need for aid and attendance is granted, subject to the regulation controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


